Fourth Court of Appeals
                               San Antonio, Texas
                                    March 18, 2020

                                  No. 04-20-00042-CV

                     IN THE INTEREST OF M.X.R. AND M.S.R.,


                From the 49th Judicial District Court, Webb County, Texas
                         Trial Court No. 2018-FLD-000964-D1
                   The Honorable Selina Nava Mireles, Judge Presiding


                                    ORDER

      Appellant’s amended unopposed first motion for extension of time is
GRANTED. Appellant’s brief is due March 23, 2020. No further extensions will
be granted absent extenuating circumstances.


                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court